Name: Commission Regulation (EC) No 2824/94 of 21 November 1994 on the transport for the free supply to Tajikistan, Kyrgyzstan and Armenia of common wheat flour pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 299/10 Official Journal of the European Communities 22. 11 . 94 COMMISSION REGULATION (EC) No 2824/94 of 21 November 1994 on the transport for the free supply to Tajikistan, Kyrgyzstan and Armenia of common wheat flour pursuant to Council Regulation' (EC) No 1999194 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2), and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2065/94 (3) established the detailed rules applicable to the free supply of agricultural products not available from intervention stocks but belonging to the same group of products provided for by Regulation (EC) No 1999/94 ; whereas, it is appropriate to open a tendering procedure for the supply of 30 000 tonnes of common wheat flour intended for Tajikistan, Kyrgyzstan and Armenia ; Whereas, in view of the present difficulties in these repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in two lots ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Lot No 1 (a) 10 000 tonnes at a Community port situated elsewhere other than in the Mediterranean Sea :  5 000 tonnes with effect from 11 December 1994 until 20 December 1994,  5 000 tonnes with effect from 18 December 1994 until 27 December 1994 ; (b)  5 000 tonnes with effect from 26 December 1994 at a Community port situated in the Mediterra ­ nean Sea. Lot No 2 (a) 10 000 tonnes at a Community port situated in the Mediterranean Sea :  5 000 tonnes with effect from 1 January 1995,  5 000 tonnes with effect from 8 January 1995 ; (b)  5 000 tonnes with effect from 26 December 1994 at a Community port situated elsewhere other than in the Mediterranean Sea. The ports will be definitively designated at the time of the award of the supply. Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee Section, Division YI/G.2 (Office 10/05), Rue de la Loi 120, B-1049 Brussels. The closing date for the lodgement of tenders shall be 2 December 1994 at 17.00 hours (Brussels time). 2. The offer shall relate to the supply of the total of the quantities of one lot referred to in Article 1 (3). By way of derogation from Article 6 ( 1 ) (d) ( 1 ) of Regula ­ tion (EC) No 2065/94 the offer must specify the total amounts in ecu required for the total supply of one lot (net weight), and the amount in ecu per tonne (gross weight) offered for each destination, from each group of ports in accordance with Annex IV. Tenderers, where appropriate, shall take account of the unloading and transit prices to Armenia, fixed by agree ­ ment between the authorities in question, referred to in Annex V. Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 30 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in parti ­ cular Article 2 thereof. 2. The supply costs shall relate to the take-over of the flour fob, stowed on the boat, in two of the ports mentioned in paragraph 3, and transport by the appro ­ priate means to the places of destination and within the time limits indicated in Annex I. The successful tenderer must ensure that the entire railway transport is effected in indivisible 'block trains'. 3 . The flour will be made available for loading in the following manner : ( ») OJ No L 201 , 4. 8 . 1994, p. 1 . (2) OJ No L 280, 29 . 10. 1994, p. 2. (3) OJ No L 213, 18 . 8 . 1994, p. 3 . 22. 11 . 94 Official Journal of the European Communities No L 299/11 places and by the authorities referred to in Annex II, on the basis of the models in Annex III A or III B. Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency of the Member State in which the port of take-over is situated shall deliver, upon completion of that operation, a certificate certifying the total removal of the quantities for each destination. 3 . Point (c) of Article 12 (1 ) of Regulation (EC) No 2065/94 is not applicable . 4. By way of derogation from the amount referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 the tende ­ ring security is fixed at ECU 20 per tonne of flour. 5 . By way of derogation from Article 8 of Regulation (EC) No 2065/94 the supply security must be lodged three working days before the take-over for each loading. 6. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 280 per tonne of flour, to be lodged in national currency. 7. The securities referred to in paragraphs 4 and 6 shall be lodged in favour of the Commission of the European Communities. Article 3 The take-over certificate referred to in Article 10 (1 ) (a) of Regulation (EC) No 2065/94 shall be established at the Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1994. For the Commission Rene STEICHEN Member of the Commission No L 299/12 Official Journal of the European Communities 22. 11 . 94 ANNEX I Lot No 1 Packed on pallets of one tonne, shrink wrapped and strapped. Tajikistan :  5 000 tonnes of common wheat flour from a Community port situated elsewhere other than in the Medi ­ terranean Sea. Delivery stage : Goods not unloaded at the frontier points. Final delivery date at the frontier points : San-Assia : 2 500 tonnes on 31 January 1995. Amuzang (via Termes) : 2 500 tonnes on 3 February 1995.  2 500 tonnes of common wheat flour from a Community port situated in the Mediterranean Sea. Delivery stage : Goods not unloaded at the frontier points. Final delivery date at the frontier points : Bekabad : 2 500 tonnes on 6 February 1995. Kyrgyzstan :  5 000 tonnes of common wheat flour from a Community port situated elsewhere other than in the Medi ­ terranean Sea. Delivery stage : Goods not unloaded at the frontier points. Final delivery date at the frontier points : Kara-Su : 2 500 tonnes on 31 January 1995. Lugovaya : 2 500 tonnes on 3 February 1995.  2 500 tonnes of common wheat flour from a Community port situated in the Mediterranean Sea. Delivery stage : Goods not unloaded at the frontier points. Final delivery date at the frontier points : Kara-Su : 2 500 tonnes on 6 February 1995. Lot No 2 Packed in 'Slinged Big Bags' with the following dimensions : 1,60m L x 1,20m W x 0,80m. Armenia :  5 000 tonnes of common wheat flour from a Community port situated elsewhere other than in the Medi ­ terranean Sea. Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 22 January 1995.  10 000 tonnes of common wheat flour from a Community port situated in the Mediterranean Sea. Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port :  5 000 tonnes on 27 January 1995.  5 000 tonnes on 9 February 1995. 22. 11 . 94 Official Journal of the European Communities No L 299/ 13 ANNEX II (a) Place of take-over in Tajikistan 1 . Frontier points of Sari-Assia, Amuzang and Bekabad  Goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points, the take-over certificates may not be issued until after unloading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible. 2. Authority entitled to deliver the take-over certificate : Ministry of Trade and Material Resources of the Republic of Tajikistan, Dunshanbe, Ul. Bochtar No 37. (b) Place of take-over in Kyrgyzstan : 1 . Kara-Su and Lugovaya  Goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points, the take-over certificates may not be issued until after unloading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible. 2. Authority entitled to deliver the take-over certificate : Humanitarian Aid Commission, 72003 Bishkek, Dom Pravitelstva. (c) Place of take-over in Armenia : 1 . Airum  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail- wagons at Poti or Batumi. The take-over cerificate will be issued on arrival at the abovemen ­ tioned station after verification of the integrity of the seals and the number of wagons. 2. Authority entitled to ' deliver the take-over certificate : Ministry of Food and Provision, 375010 Yerevan, Dom Pravitelstva, Ploschad Republiki 1 , Mr. Stepanian, Deputy Minister, tel . (7 8852) 52 03 21 . No L 299/14 Official Journal of the European Communities 22. 11 . 94 ANNEX IIIA Regulation (EC) No 2824/94 FLOUR Take-over certificate on the arrival of the rail-wagons in Tajikistan and Kyrgyzstan I, the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : common wheat flour Place and date of take-over : Wagon numbers Seal numbers Departure Quantities Arrival (signature) Departure Arrival (signature or remarks (')) Quantities (2) 1 2 3 4 5 6 7 8 9 10 (') If on arrival, the seals are not in order, instead of the signature insert 'to be checked . 0 To be completed only for the wagons which have been the subject of a check, inserting the weight found. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Representative of monitoring agency Name, signature and stamp Name, signature and stamp of the beneficiary 22. 11 . 94 Official Journal of the European Communities No L 299/15 ANNEX IIIB PART A Regulation (EC) No 2824/94 FLOUR Take-over certificate at the port of Poti/Batumi I, the undersigned (name/first name/position) acting on behalf of '. certify that the following goods have been taken over : Product : Flour Packaging : Big-Bag Total quantity in tonnes (net) : (gross) : Number of Big-Bags Place and date of take-over : Name of boat : Name and address of transport company : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the Georgian authorities Signature or stamp of the authorities 22. 11 . 94No L 299/16 Official Journal of the European Communities PART B Regulation (EC) No 2824/94 FLOUR Take-over certificate on the arrival of the rail-wagons I, the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : common wheat flour Place and date of take-over : Numbers of rail-wagons Numbers of seals Departure Arrival (signature) Departure Arrival (signature or remarks (')) Quantities (') 1 . 2 3 4 5 6 7 8 9 10 (') If at the arrival at the frontier point the seals are not in order, instead of the signature, 'refused should be inserted, and the quantities contained in this wagon should be carried forward to the quantities column (Armenia). Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Name, signature and stamp of the beneficiaryRepresentative of monitoring agency Name, signature and stamp 22. 11 . 94 Official Journal of the European Communities No L 299/ 17 ANNEX IV Presentation of the offer Submission, for Lot No 1 Total price : ECU for a net weight of 1 5 000 tonnes. Unitary prices :  to Tajikistan  Northern ports ECU /tonne (gross weight)  to Tajikistan  Mediterranean ports ECU /tonne (gross weight)  to Kyrgyzstan  Northern ports ECU /tonne (gross weight)  to Kyrgyzstan  Mediterranean ports ECU /tonne (gross weight) Submission for Lot No 2 Total price : ECU for a net weight of 1 5 000 tonnes. Unitary prices : from a Community port situated elsewhere other than the Mediterranean Sea ECU /tonne (gross weight), from a Community port situated in the Mediterranean Sea ECU /tonne (gross weight). NB Each submission must relate to only one lot. Delete the part which is not applicable. If a tenderer is interested in the two lots he must present two completely separate offers. ANNEX V Transit prices on Georgian territory ARMENIA Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain US $ 14 US $ 16 US $ 120  grab US $ 4  vacuvator US $ 5,5 General cargo in covered wagons US $ 6 US $ 14 US $ 16 US $ 120 Thermos wagons US $ 6 US $ 30 US $ 34 US $ 120 GEORGIA Grain (grab) Grain (vacuvator)Products General cargo incovered wagons Discharging cost (per tonne) US $ 3 US $ 3,5 US $ 5